DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8 – 9, 11–12, and 14 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 5, this claim recites "wherein material properties of the component are inhomogeneous." This limitation is indefinite because it attempts to structurally limit and apparatus by further defining material properties of an undefined class of the material article worked upon. As such, one of ordinary skill in the art is unable to ascertain how claim 5 further narrows the scope of claim 1.
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference, or combination of references, which arrive(s) at the limitations of claim 1 will also arrive at the limitations of claim 5.
As to claim 8, this claim recites " wherein the putty comprises a thermal insulation configured to preserve unprocessed powder from heat during the additive process. " The 
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference, or combination of references, which arrive(s) at the limitations of claim 1 will also arrive at the limitations of claim 8.
As to claim 9, this claim recites "wherein the element is treated with a mixture of various heat conducting and anticorrosive additives." Applicant's specification fails to provide a metric with which to ascertain what constitutes "heat conducting and anticorrosive additives." As such, one of ordinary skill in the art is unable to ascertain when or when not a heating element is treated with such additives. The knowledge of one of ordinary skill in the art is unable to fill the gaps in this instance. Further, it is unclear whether or not such a treatment actually structurally modifies the element or is just say product by process limitation. As such, one of ordinary skill in the art is unable to ascertain how this limitation further narrow the structure the element recited in claim 1.
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference, or combination of references, which arrive(s) at the limitations of claim 1 will also arrive at the limitations of claim 9.
As to claim 11, this claim recites " wherein the putty is a composite of a ceramic component and a non-ceramic component." However, the Applicant's specification fails to identify what constitutes "a composite of a ceramic component in a non-ceramic component." As 
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference, or combination of references, which arrive(s) at the limitations of claim 1 will also arrive at the limitations of claim 11.
As to claim 12, this claim recites "wherein the putty is coated with a surface sealing material prior to starting the additive process. " However, the Applicant's specification fails to identify what constitutes "a surface sealing material" and therefore fails to provide a metric with which one of ordinary skill in the art can ascertain whether or not a putty is coated with the ceiling surface. The knowledge of one of ordinary skill in the art is unable to fill the gaps in this instance. Further, it is unclear whether this ceiling material is actually present during the additive manufacturing process or purchase coated and then wiped off. As such, one of ordinary skill in the art is unable to ascertain when a putty is coated with a surface sealing material prior to starting the additive process or not.
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference, or combination of references, which arrive(s) at the limitations of claim 1 will also arrive at the limitations of claim 12.
Claim 14 recites "wherein the workspace comprises a powder bed and an assembly configured to receive an element" in lines 5 – 6. The recitation of "configured to receive an element" is an intended use limitation and only requires that the assembly is capable of receiving an element—not the actual element. However, later claim 14 goes on to reference "the element" in line 7, line 8, line 11 in line 14. One of ordinary skill in the art is unable to ascertain whether or not the element structurally required by claim 14 or not. 
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that the element is not structurally required for claim 14.
Claims 15–19 are rejected for the same reasons via their dependency on claim 14. 
As to claim 15, this claim recites " wherein the putty is a composite of a ceramic component and a non-ceramic component." However, the Applicant's specification fails to identify what constitutes "a composite of a ceramic component in a non-ceramic component." As such, one of ordinary skill in the art is unable to ascertain when a putty is putty is a composite of a ceramic component and a non-ceramic component.
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference, or combination of references, which arrive(s) at the limitations of claim 14 will also arrive at the limitations of claim 15.
As to claim 16, this claim recites "wherein the putty is coated with a surface sealing material prior to starting the additive process. " However, the Applicant's specification fails to identify what constitutes "a surface sealing material" and therefore fails to provide a metric with which one of ordinary skill in the art can ascertain whether or not a putty is coated with the ceiling surface. The knowledge of one of ordinary skill in the art is unable to fill the gaps in this instance. Further, it is unclear whether this ceiling material is actually present during the additive manufacturing process or purchase coated and then wiped off. As such, one of ordinary skill in the art is unable to ascertain when a putty is coated with a surface sealing material prior to starting the additive process or not.
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference, or combination of references, which arrive(s) at the limitations of claim 14 will also arrive at the limitations of claim 16.
As to claims 17–19, these claims also recite "the element." As demonstrated in the rejection of claim 14 above, one of ordinary skill in the art is unable to if an element is actually required in claim 14. For the same reasons, it is unclear whether or not each subsequent reference of "the element" in these claims has antecedent basis or not.
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that the element is not required in any of claims 17–19. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–2, 5, and 8–12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate  by OBERHOFER PG Publication No. 20110293771.
	As to claim 1, OBERHOFER discloses a device for producing a component using an additive process (Figures 8a and 8b) , the device comprising:
	an element (15; ¶53); and
	an assembly for at least partially receiving the element (see generally 8a and b),
wherein the component is additively built up on the element (intended use but illustrated at 16), 

wherein the additive process comprises selective laser melting or selective laser sintering (best illustrated in Figure 1 but Figure 8 still anticipates). 
	As to claim 2, OBERHOFER discloses the device according to claim 1, wherein the element is embedded and mechanically fastened by the putty (see embedded nature of 15 in Figure 8a). 
	 As to claim 5, OBERHOFER discloses the device according to claim 1.
OBERHOFER, by arriving at the limitations of claim 1, arrives at wherein material properties of the component are inhomogeneous. (See claim interpretation under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above).
	As to claim 8, OBERHOFER discloses the device according to claim 1. 
OBERHOFER, by arriving at the limitations of claim 1, arrives at wherein the putty comprises a thermal insulation configured to preserve unprocessed powder from heat during the additive process. (See claim interpretation under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above).
	As to claim 9, OBERHOFER discloses the device according to claim 1. 
OBERHOFER, by arriving at the limitations of claim 1, arrives at wherein the element is treated with a mixture of various heat conducting and anticorrosive additives. (See claim interpretation under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above).
As to claim 10, OBERHOFER discloses the device according to claim 1, wherein the assembly further comprises a heat conducting mold (1) enabling a fastening of the element (by retaining the other structural features, item 1 also retains the element).
	As to claim 11, OBERHOFER discloses the device according to claim 1, wherein the putty is a composite of a ceramic component and a non-ceramic component. (See claim interpretation under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above).
	As to claim 12, OBERHOFER discloses the device according to claim 1. 
OBERHOFER, by arriving at the limitations of claim 1, arrives at wherein the putty is coated with a surface sealing material prior to starting the additive process. (See claim interpretation under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above). 
Claim(s) 14–16 and 18  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OBERHOFER PG Publication No. 20110293771.
As to claim 14, OBERHOFER discloses a device comprising:
	a powder depot (best illustrated in Figure 1 at 12)
	a work space for producing a component (see middle of Figure 1 and the corresponding region in Figure 8a);
	and a laser (see Figure 1, 6), wherein the work space comprises a powder bed and an assembly configured to receive an element (Figure 8a), wherein the assembly comprises a thermally insulating putty (20) for fastening the element and a heat conducting mold for also fastening the element, wherein the device is configured to:
	repeatedly move, by a wiper, powder from the powder depot to the powder bed of the work space on the element (¶ 53, see Figure 8a), and heat, by a laser beam of the laser in an additive process, portions of the powder in the powder bed (¶ 21), wherein the additive process 
	As to claim 15, OBERHOFER discloses the device according to claim 14.
OBERHOFER, by arriving at the limitations of claim 14, arrives at wherein the putty is a composite of a ceramic component and a non-ceramic component. (See claim interpretation under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above).
	As to claim 16, OBERHOFER discloses the device according to claim 14. 
OBERHOFER, by arriving at the limitations of claim 14, arrives at wherein the putty is coated with a surface sealing material. (See claim interpretation under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above).
	As to claim 18, OBERHOFER discloses the device according to claim 14, wherein the assembly further comprises a movable table (2) configured to move the element in a vertical direction (¶21). 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over OBERHOFER PG Publication No. 20110293771.
As to claim 3, OBERHOFER discloses the device according to claim 1.
However, OBERHOFER is silent to the material properties of the putty and the element. 
It would have been obvious to one of ordinary skill in the art to arrive at wherein the putty has a coefficient of thermal expansion which is equal to or higher than a coefficient of thermal expansion of the element as a matter of design choice or by the routine optimization of the device (see MPEP 2144).
	As to claim 4, OBERHOFER discloses the device according to claim 1.
It would have been obvious to one of ordinary skill in the art as of the effective filing date to arrive at wherein a coefficient of thermal expansion of the putty is lower than a coefficient of thermal expansion of the element as a matter of design choice or by the routine optimization of the device (see MPEP 2144).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over OBERHOFER PG Publication No. 20110293771 in view of BRAUNROTH PG Publication No. 20190193333.
As to claim 13, OBERHOFER discloses the device according to claim 1.
OBERHOFER fails to disclose further comprising a foil disposed between the element and the component so that the component and the element are separatable. 
BRAUNROTH teaches a foil which facilitate the component being sperable from an element (see Figure 1, 7; ¶ 35). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of BRAUNROTH into the disclosure of OBERHOFER for the benefit of easier removal of the fabricated component from the element (as taught by BRAUNROTH at ¶ 36).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over OBERHOFER PG Publication No. 20110293771 in view of BRAUNROTH PG Publication No. 20190193333.
As to claim 17, OBERHOFER discloses the device according to claim 14.
OBERHOFER fails to disclose further comprising a foil disposed between the element and the component so that the component and the element are separatable. 
BRAUNROTH teaches a foil which facilitate the component being sperable from an element (see Figure 1, 7; ¶ 35). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of BRAUNROTH into the disclosure of OBERHOFER for the benefit of easier removal of the fabricated component from the element (as taught by BRAUNROTH at ¶ 36).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over OBERHOFER PG Publication No. 20110293771 in view of HIGASHI PG Publication No. 20100176539.
	As to claim 19, OBERHOFER discloses the device according to claim 14. 
OBERHOFER fails to disclose  further comprising a camera, wherein the camera is configured to localize a position of the element so that a mirror is able to adjust the laser beam in order to produce the component on the element. 
 	HIGASHI teaches a camera, wherein the camera (5) is configured to localize a position of the element so that a mirror is able to adjust the laser beam in order to produce the component on the element (¶18).
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of HIGASHI into the disclosure of OBERHOFER for the benefit of which is able to calibrate the laser (as taught by HIGASHI at ¶9). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MANLEY L CUMMINS IV/            Examiner, Art Unit 1743